Allowable Subject Matter
	Claims 1-5, 9-25, 37-43 are allowed.

	Closest references found made of record: ("20120154582"|"20140135588"|"20090091458"|"20090051545"|"20090091458"|"20070255120"|"20090224907"|"20130120142").  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
medical system comprising: a medical sanitation device comprising a detector for detecting the physical presence of a clinician token within a detection area in the vicinity of the medical sanitation device, the clinician token being indicative of the identity of a clinician; and a sanitation module configured to be used by the clinician to perform a sanitation task; and a medical patient monitoring device configured to monitor at least one physiological characteristic of a patient, wherein the system is configured to trigger an alarm in response to an attempt by the clinician to access the medical patient monitoring device without prior detection of the clinician token by the medical sanitation device, and wherein the medical patient monitoring device is further configured to take a first predetermined action in response to detection of the clinician token in proximity to the medical sanitation device, the first predetermined action comprising displaying information indicative of one or more patients under the care of the clinician, logging the clinician into the medical patient monitoring device, enabling a function offered by the medical patient monitoring device, altering the substance of information displayed by the medical patient monitoring device, altering the formatting of information displayed by the medical patient monitoring device, transmitting physiological information to a remote device, or setting a patient monitoring option
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649